Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chesbrough et al. (US 6,575,991) and in view of Foerster et al. (US 6,228,055 (provided in the IDS)).


3.	Addressing claim 34, Chesbrough discloses an implant comprising:
a center portion (see Figs. 6-9 and 12; center portion of Fig. 9 is where the 3 arms meet; center portion of Fig. 12 is the portion pointed to by 112; center portion of Fig. 8 is the ball 82); 
a plurality of arms emanating from the center portion, two or more of the plurality of arms being asymmetrically shaped relative to the other arms of the plurality of arms to enable the asymmetric arms to aid in marking, orientating, or identifying a specific anatomical orientation of the implant relative to the body during a subsequent imaging procedure (see Figs. 6-9, 12 and col. 5, lines 20-30; especially 6, 8 and 9 with asymmetric arm; arms with fiber and radiopaque are features that aid in marking…; in Fig. 8, all 3 fingers 84 are asymmetrically relative to the other arms; examiner interprets asymmetrical as the same finger shape (arm) but on opposite side as see in applicant Fig. 15A). 

However, Chesbrough does not disclose each of the asymmetric arms include an enlarged spherical end portion and wherein each of the enlarged spherical end portions further includes an imaging element. In the same field of endeavor, Foerster discloses several arms includes an enlarged spherical end portion and wherein each of the enlarged spherical end portions further includes an imaging element (see Fig. 18; the . 

4.	Claims 21-22, 26 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirimanne (US 6,356,782), in view of Patrick et al. (US 2005/0101860), further in view of Chesbrough et al. (US 6,575,991) and Foerster et al. (US 6,228,055 (provided in the IDS)). 

5.	Addressing claim 21, Sirimanne discloses a method, comprising:
creating a cavity in a breast of a patient’s body during a medical procedure procedure by removing soft tissue through a surgical incision from a location within the body (see Fig. 4B; cavity 404 is created by removing tissue during a medical procedure through a surgical incision); 
inserting into the cavity by an open surgical method a bioabsorbable implant (see Fig. 4B and abstract; element 402);
positioning one or more features on the bioabsorbable implant to aid in marking, orientating, or identifying a specific anatomical orientation of the implant relative to the body during a subsequent imaging procedure (see abstract, Fig. 2D and col. 6, lines 39-50);

Sirimanne does not explicitly teach suturing the implant in place within the cavity. Examiner take official notice that those of ordinary skill in the art would have recognized that sutures are standard practice and an obvious means for closing incisions and thus it would have been obvious to one of ordinary skill in the art to suture the incision closed (or substitute sutures as an equivalent alternative) to allow for proper healing and reduce the risk of infection wherein suturing the incision closed would thereby suture/secure the implant in place within the breast/cavity and satisfy the claims.
	Sirimanne also does not explicitly and clearly disclose a specific medical procedure lumpectomy procedure that remove soft tissue through a surgical incision from a location within the body. Patrick explicitly discloses the medical procedure is the  lumpectomy procedure that remove soft tissue through a surgical incision from a location within the body (see [0014]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sirimanne to use lumpectomy procedure as taught by Patrick because this allow for incision that create a cavity to insert an implant and allow for treatment of tumor (see [0014] and [0046]). 


6.	Addressing claims 22 and 30-31, Sirimanne discloses:
imaging the implant within the soft tissue (see abstract and col. 7, lines 14-25);
Patrick discloses:
planning application of external radiation to the body based on a position of the implant and targeting radiation to the body based on a position of the implant (see [0030]; Patrick discloses apply external radiation to the position of device 20; device 20 interpreted as a temporary implant; Sirimane discloses bioabsorbable implant marker Fig. 2B, element 402 ); it would have been obvious 
wherein the implant includes imageable elements positioned at polar regions of the implant, the imageable elements being arranged and configured to delineate the implant’s orientation to further aid in marking, orientating, or identifying the specific anatomical orientation of the implant relative to the body (see Fig. 2D and col. 9, lines 29-43, Figs. 2D have multiple polar/end regions, the marker is coated with radiopaque (imageable elements) to help delineate the implant in the image);
wherein the implant includes imageable elements positioned along equator locations of the implant, the imageable elements being arranged and configured to delineate the implant’s orientation to further aid in marking, orientating, or identifingy the specific anatomical orientation of the implant relative to the body (see 2A and col. 9, lines 29-43, the ball shape has equator);

Addressing claim 29, Patrick discloses:
closing the surgical site (see [0048]) and subsequently using the implant to determine a target tissue region for application of external radiation to the body (see [0030]; the specification disclose closing surgical site and apply radiation but does not explicitly disclose close surgical site then subsequently apply radiation; it would have been obvious to one of ordinary skill in the art to close the surgical site then apply radiation to prevent injury to patient by leaving the surgical site 

	Addressing claims 26 and 32, Chesbrough discloses:
wherein the implant includes a plurality of radiopaque markers, the plurality of radiopaque markers being configurable between an open configuration and a closed configuration to differentiate one peripheral region of the implant from another peripheral region to further aid in marking, orientating, or identifying the specific anatomical orientation of the implant relative to the body (see Fig. 12, when the two legs 114 cross each other to close this is close configuration and the two end 116 separate and open this is open configuration); 
wherein the implant includes a plurality of radiopaque markers, the plurality of radiopaque markers being arranged and configured to provide a form of asymmetry to further aid in marking, orientating, or identifying the specific anatomical orientation of the implant relative to the body (see Figs. 6-9; fiber hair 60 is asymmetry; the y arms/legs are also asymmetry);
wherein the implant includes a plurality of protrusions provided on an exterior surface of the implant, the plurality of protrusions being arranged and configured to penetrate into surrounding tissue to minimize rotation and migration of the implant (see Fig. 7). 


Allowable Subject Matter

Claims 25 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 21-22, 25-26, 29-32, 34 and 37 have been considered but are moot because 112 rejection had been withdraw and replace with the new ground of rejection. Applicant argues claims 21 and 34 are generic claims therefore claims 27-28, 33 and 39-40 directed to non-elected species depend on claims 21 and 34 should be reentry. Applicant’s argument is not persuasive because claims 21 and 34 are not in allowable condition. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793